Title: To Benjamin Franklin from Desegray & Cie., 15 February 1782
From: Desegray & Cie.
To: Franklin, Benjamin


Most honble. Sir
St. Malo’s 15th. feby. 1782.
In Conformity of your Orders by your favour of the 21th. Jany. We have drawn on you £. 232. [l.t.] payable the 20th. instt. to the order of Mr. Olive, wch. we beg you’ll order to be paid, being the Amount of our disbursement for 26. American Seamen according to our Letter of the 9th. ulto.
We are with great respect Most honble. sir Your most obedient humble Servants
DeSegray & Co.
 
Notation: De Segray & Co. 5. Fevr. à St. Malo—1782.
